[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                         FILED
                               FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                        U.S.
                                ________________________ ELEVENTH CIRCUIT
                                                                     NOV 08, 2010
                                       No. 10-10509                   JOHN LEY
                                   Non-Argument Calendar                CLERK
                                 ________________________

                          D.C. Docket No. 3:09-cr-00077-MCR-MD-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                          Plaintiff-Appellee,

                                            versus

DONALD WAYNE BAXLEY,

lllllllllllllllllllll                                          Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Northern District of Florida
                                ________________________

                                     (November 8, 2010)

Before BLACK, WILSON and FAY, Circuit Judges.

PER CURIAM:
      Donald Wayne Baxley, pro se, appeals his conviction on one count of sale

of firearms to a convicted felon, in violation of 18 U.S.C. §§ 922(d)(1), 924(a)(2),

following his unconditional guilty plea. He alleges that his conduct was the

product of entrapment by law enforcement, and that he received ineffective

assistance of counsel when original counsel allegedly coerced him into pleading

guilty. The government responds that neither of these claims is cognizable on

direct appeal. For the reasons set forth below, we affirm.

                                         I.

      In May 2009, agents with the Bureau of Alcohol, Tobacco, Firearms, and

Explosives determined that Baxley had placed six classified advertisements for

firearms in a local newspaper. An agent arranged for a confidential informant (CI)

to contact Baxley and inquire about purchasing one of the shotguns he had

advertised. When the CI told Baxley that she could not purchase firearms from a

licensed dealer because she had a prior felony conviction, Baxley responded that

he did “not have a problem with that at all.” At their subsequent meeting, Baxley

displayed an additional weapon, which he had made by sawing the barrel off of a

shotgun. The CI purchased both weapons.

      Baxley was charged with knowingly selling two firearms to a convicted

felon. He entered, through original counsel, a notice of intent to present


                                          2
entrapment evidence, but he subsequently pled guilty to the charge. The plea

agreement did not preserve the right to appeal any matters that could affect the

issue of guilt. At the change-of-plea hearing, Baxley acknowledged that his guilty

plea would waive any and all defenses, including an entrapment defense, and

would forever resolve the issue of his guilt.

      Baxley was represented by new counsel at the sentencing hearing. He was

sentenced to 18 months’ imprisonment, to be served consecutively to the unrelated

state-court sentence he was then serving. Baxley filed a notice of appeal pro se

and moved the district court for leave to proceed pro se on appeal. Following an

ex parte hearing, attended only by Baxley himself and new counsel, the court

granted his motion for leave to proceed pro se.

                                         II.

      “A defendant’s plea of guilty, made knowingly, voluntarily, and with the

benefit of competent counsel, waives all nonjurisdictional defects in that

defendant’s court proceedings.” United States v. Yunis, 723 F.2d 795, 796 (11th

Cir. 1984) (emphasis removed). On direct appeal, we strongly presume that the

defendant’s statements at the guilty-plea colloquy were truthful, including his

admission of guilt and his representation that he understood the consequences of

his plea. United States v. Medlock, 12 F.3d 185, 187 (11th Cir. 1994). Here,


                                          3
Baxley never moved in the district court to withdraw his plea. Apart from the

ineffective-assistance issue, which, as discussed below, is unreviewable, he has

raised no challenge on appeal to the validity of his guilty plea. Accordingly, his

guilty plea is presumed valid, and he waived the entrapment and wiretap defenses

by entering it. As such, these claims are not cognizable on appeal.

                                         III.

      We generally will not consider an ineffective-assistance claim on direct

appeal where the district court did not entertain the claim or develop a factual

record. United States v. Bender, 290 F.3d 1279, 1284 (11th Cir. 2002). Instead, a

28 U.S.C. § 2255 motion to vacate is the preferred method for asserting such a

claim. See Massaro v. United States, 538 U.S. 500, 504-05, 123 S.Ct. 1690, 1694,

155 L.Ed.2d 714 (2003). Here, the district court did not develop a factual record

with respect to original counsel’s alleged ineffectiveness. Baxley never moved,

pro se or through new counsel, to withdraw his guilty plea based on alleged

coercion by original counsel. The allegation was not raised until his post-

judgment motion to proceed pro se on appeal, and then only in an ex parte hearing

at which original counsel did not appear and no evidence was adduced.

Accordingly, the claim is unreviewable on direct appeal.

      For the foregoing reasons, we affirm Baxley’s conviction.

      AFFIRMED.
                                          4